Title: To John Adams from Henry Marchant, 18 January 1790
From: Marchant, Henry
To: Adams, John



Respected Sir,
East Greenwich State of Rhode Island & Jany: 18th. 1790

We may at length congratulate each other on well founded Expectations of a speedy Adoption of the Constitution by this State.  Agreably to the Information in my last, our Genl. Assembly sat at Providence the last Week.  The Opposers were to a Man upon the Ground except one Sick. The Town of Warwick having four Members, had heretofore a heavy Majority against Us, and had instructed against a Convention. But on the Day on which the assembly was to sit, rallied their Town to the largest Town Meeting ever known, having upwards of two hundred Votes in, but were beat by a Majority of Eleven in Favour of Instructions for a Convention—We brought on the Question in the lower House of Assembly for a Convention last Fryday, the very Day on which the Indulgence granted by Congress expired—After a Debate of four Hours, the Question was taken, and carried by five Majority—The upper House immediately took up the Subject—This was the old House, and Our Hopes were faint—On Saturday they nonconcured with Our Vote by one Majority,—and sent Us a Bill for calling Town Meetings again to take their Sense and Instructions—The Lower House immediately nonconcured, and sent up another Bill in nearly the same Form as Our first, lengthening the Time one Week for Election of Delegates:—In the mean Time every Exertion was making with the Members—However at ten o’clock in the Evening they nonconcured with Our second Bill and adjourned to the next morning.  Yesterday, being the Sabbath, without sending down the nonconcurence—In the Morning they sent it down to Us, with another Bill, for calling upon the Towns for Instructions—We nonconcured with this, and once more (You will smile) sent them the Substance of Our former Bills, varying again the Time for appointing Delegates and the setting of the Convention—One of the Members of the upper House now absenting Himself, the Question being called, their was a Tie, and the Governor turned the Vote, for a Convention—
We were happy to find that many of Our Opposers appeared very happy the disagreable Business was over—Many promised they would give no further Opposition:—Not the least Temper was shown—
The Govr. is requested to forward the Proceedings to the President of the United States, with a Request that the Indulgence before granted may be continued, for such Time as Congress shall think proper—The Election of Delegates for a Convention is fixed to the second Monday of February; and the meeting of the Convention to the first Monday of March—As I have not a reasonable Doubt, but the Constitution will be adopted, and I have never held up any thing to Congress, but what the Event has justified—I must sincerely wish Congress will gratify Our Wishes—And as some Vessells have sailed since the fifteenth of March for some of the United States and others will sail before such further Indulgence may be granted, I must further wish that in granting this, they will add, that such Tunnage and Duties as may be paid by Our Vessells, other than are paid by Subjects of the United States may be returned—All this is granting no further than was granted to North Carolina upon their having appointed a Convention, and under the Expectation of an Adoption of the Constitution—I am confident this Indulgence will give Us at least ten Votes in our Convention; and have a Tendency to reconcile hundreds of Our People—I must be supposed to have a tolerable Idea of the Dispositions of Our Citizens.—Few have had greater Opportunities of obtaining such Knowledge—I have not hesitated to give a decided opinion that Congress would meet Us, with every cordial Mark of Approbation; and almost pledged myself for Success in Our Application—Be so kind Sir, as to present my Respects to the President, and to the Gentlemen of my Acquaintance—And if I have Your own favourable Sentiments of this Request, inform them, that a steady and arduous Friend in this Business begs their attention to, and hearty Concurrence in, this Soliscitation. With every Sentiment of Regard / I am, / Your most devoted / Friend & Servant

Hy. Marchantprivate
There is some Reason to presume that Mr. H——l and Mr. B——d of this State have made some Interest for the Plan of D——t J——e The latter under the Friendship of Judge L——d of T——n now in Congress—If Encouragement to either, should be early given It may become a delicate matter afterwards to do what might be most wished—
